FORM 10-Q SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2013 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-34195 Layne Christensen Company (Exact name of registrant as specified in its charter) Delaware 48-0920712 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1900 Shawnee Mission Parkway, Mission Woods, Kansas (Address of principal executive offices) (Zip Code) (Registrant's telephone number, including area code) (913) 362-0510 Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [ ] Indicated by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [X] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [ ] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ]No [X] There were 19,880,734 shares of common stock, $.01 par value per share, outstanding on May 31, 2013. LAYNE CHRISTENSEN COMPANY AND SUBSIDIARIES FORM 10-Q FOR THE QUARTERLY PERIOD ENDED APRIL 30, 2013 INDEX Page PART I ITEM 1. Financial Statements 3 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 21 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 28 ITEM 4. Controls and Procedures 28 PART II ITEM 1. Legal Proceedings 28 ITEM 1A. Risk Factors 29 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 ITEM 3. Defaults Upon Senior Securities 29 ITEM 4. Mine Safety Disclosures 29 ITEM 5. Other Information 30 ITEM 6. Exhibits 30 Signatures 30 2 PART I ITEM 1.Financial Statements LAYNE CHRISTENSEN COMPANY AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS April 30, January 31, (in thousands) ASSETS (unaudited) (unaudited) Current assets: Cash and cash equivalents $ $ Customer receivables, less allowance of $8,169 and $7,827, respectively Costs and estimated earnings in excess of billings on uncompleted contracts Inventories Deferred income taxes Income taxes receivable Restricted deposits-current - Assets of discontinued operations, held for sale - Other Total current assets Property and equipment: Land Buildings Machinery and equipment Less - Accumulated depreciation ) ) Net property and equipment Other assets: Investment in affiliates Goodwill Other intangible assets, net Restricted deposits-long term Deferred income taxes Other Total other assets Total assets $ $ See Notes to Consolidated Financial Statements. - Continued - 3 LAYNE CHRISTENSEN COMPANY AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS - (Continued) April 30, January 31, (in thousands, except per share data) LIABILITIES AND STOCKHOLDERS' EQUITY (unaudited) (unaudited) Current liabilities: Accounts payable $ $ Current maturities of long term debt Accrued compensation Accrued insurance expense Other accrued expenses Acquisition escrow obligation-current - Liabilities of discontinued operations, held for sale - Income taxes payable Billings in excess of costs and estimated earnings on uncompleted contracts Total current liabilities Noncurrent and deferred liabilities: Long-term debt Accrued insurance expense Deferred income taxes Acquisition escrow obligation-long term Other Total noncurrent and deferred liabilities Contingencies (Note 12) Stockholders' equity: Common stock, par value $.01 per share, 30,000 shares authorized, 19,824 and 19,818 shares issued and outstanding, respectively Capital in excess of par value Retained earnings Accumulated other comprehensive loss ) ) Total Layne Christensen Company stockholders' equity Noncontrolling interests Total equity Total liabilities and stockholders' equity $ $ See Notes to Consolidated Financial Statements. 4 LAYNE CHRISTENSEN COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended April 30, (unaudited) (in thousands, except per share data) Revenues $ $ Cost of revenues (exclusive of depreciation and amortization, shown below) ) ) Selling, general and administrative expenses ) ) Depreciation and amortization ) ) Equity in (losses) earnings of affiliates ) Interest expense ) ) Other income, net (Loss) income from continuing operations before income taxes ) Income tax expense ) ) Net (loss) income from continuing operations ) Net income (loss) from discontinued operations ) Net (loss) income ) Net income attributable to noncontrolling interests ) ) Net (loss) income attributable to Layne Christensen Company $ ) $ Earnings per share information attributable to Layne Christensen Company shareholders: Basic (loss) income per share - continuing operations $ ) $ Basic (loss) income per share - discontinued operations ) Basic (loss) income per share $ ) $ Diluted (loss) income per share - continuing operations $ ) $ Diluted (loss) income per share - discontinued operations ) Diluted (loss) income per share $ ) $ Weighted average shares outstanding - basic Dilutive stock options and nonvested shares - Weighted average shares outstanding- dilutive See Notes to Consolidated Financial Statements. 5 LAYNE CHRISTENSEN COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE (LOSS) INCOME Three Months Ended April 30, (unaudited) (in thousands) Net (loss) income $ ) $ Other comprehensive income: Foreign currency translation adjustments (net of tax of $285 and$79, respectively) Other comprehensive income Comprehensive (loss) income ) Comprehensive income attributable to noncontrolling interests (all attributable to net income) ) ) Comprehensive (loss) income attributable to Layne Christensen Company $ ) $ 6 LAYNE CHRISTENSEN COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (UNAUDITED) Total Layne Accumulated Christensen Capital In Other Company Common Stock Excess of Retained Comprehensive Stockholders' Noncontrolling (in thousands, except per share data) Shares Amount Par Value Earnings Income (Loss) Equity Interest Total Balance February 1, 2012 $ ) $ $ $ Net income - Other comprehensive income - Issuance of nonvested shares 1 (1 ) - Income tax deficiency on forfeiture of options - - ) - - ) - ) Acquisition of noncontrolling interest - - ) - - ) ) ) Share-based compensation - Balance April 30, 2012 $ ) $ $ $ Balance February 1, 2013 $ ) $ $ $ Net income (loss) - - - ) - ) 69 ) Other comprehensive income (loss) - Distributions to noncontrolling interests - ) ) Foreign Currency Translation - Issuance of nonvested shares - Issuance of stock upon exercise - ) - - ) - ) Cancellation of stock options issued ) - Income tax deficiency on forfeiture of options - - ) - - ) - ) Share-based compensation - Balance April 30, 2013 $ ) $ $ $ See Notes to Consolidated Financial Statements. 7 LAYNE CHRISTENSEN COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOW Three Months Ended April 30, (unaudited) (in thousands) Cash flow from operating activities: Net (loss) income $ ) $ Adjustments to reconcile net income (loss) to cash from operating activities: Depreciation and amortization Deferred income taxes ) ) Share-based compensation Equity in (loss) earnings of affiliates ) Dividends received from affiliates Gain from disposalof property and equipment ) ) Changes in current assets and liabilities,exclusive of effects of acquisitions: Decrease (increase) in customer receivables ) Decreasein costs and estimated earnings in excess of billings on uncompleted contracts Decrease (increase) in inventories ) Increase in other current assets ) ) Decrease (increase) in accounts payable and accrued expenses ) Decrease (increase) in billings in excess of costs and estimated earnings on uncompleted contracts ) Other, net Cash provided by (used in) operating activities ) Cash flow from investing activities: Additions to property and equipment ) ) Additions to gas transportation facilities and equipment - (9 ) Additions to oil and gas properties - ) Additions to mineral interests in oil and gas properties - ) Proceeds from disposalof property and equipment Proceeds from redemption of insurance contracts - Release of cash from restricted accounts - Distribution of restricted cash for prior year acquisitions - ) Cash used in investing activities ) ) Cash flow from financing activities: Borrowing under revolving loan facilities Repayments under revolving loan facilities ) ) Net increase (decrease) in notes payable ) Principal payments under capital lease obligations ) - Acquisition of noncontrolling interest - ) Distribution to noncontrolling interests ) - Cash (used in) provided byfinancing activities ) Effects of exchange rate changes on cash ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See Notes to Consolidated Financial Statements. 8 LAYNE CHRISTENSEN COMPANY AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1.Accounting Policies and Basis of Presentation Principles of Consolidation - The consolidated financial statements include the accounts of Layne Christensen Company and its subsidiaries (together, the "Company"). Intercompany transactions have been eliminated. Investments in affiliates (20% to 50% owned) in which the Company exercises influence over operating and financial policies are accounted for by the equity method.The unaudited consolidated financial statements should be read in conjunction with the consolidated financial statements of the Company for the year ended January 31, 2013, as filed in its Annual Report on Form 10-K. The accompanying unaudited consolidated financial statements include all adjustments (consisting only of normal recurring accruals) which, in the opinion of management, are necessary for a fair presentation of financial position, results of operations and cash flows. Results of operations for interim periods are not necessarily indicative of results to be expected for a full year. The Company has evaluated subsequent events through the time of the filing of these consolidated financial statements. Use of Estimates in Preparing Financial Statements - The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Presentation – As discussed further in Note 11, the Company has reclassified certain businesses as discontinued operations in both the current and prior periods presented. Revenue Recognition - Revenues are recognized on large, long-term construction contracts meeting the criteria of Accounting Standards Codification (“ASC”) Topic 605-35 “Construction-Type and Production-Type Contracts” (“ASC Topic 605-35”), using the percentage-of-completion method based upon the ratio of costs incurred to total estimated costs at completion. Contract price and cost estimates are reviewed periodically as work progresses and adjustments proportionate to the percentage of completion are reflected in contract revenues in the reporting period when such estimates are revised. The nature of accounting for contracts is such that refinements of the estimating process for changing conditions and new developments are continuous and characteristic of the process. Many factors can and do change during a contract performance period which can result in a change to contract profitability including differing site conditions (to the extent that contract remedies are unavailable), the availability of skilled contract labor, the performance of major material suppliers, the performance of major subcontractors, unusual weather conditions and unexpectedchanges in material costs. These factors may result in revision to costs and income and are recognized in the period in which the revisions are determined.Provisions for estimated losses on uncompleted construction contracts are made in the period in which such losses are determined. Because the Company has many contracts in process at any given time, these changes in estimates can offset each other minimizing the impact on overall profitability. However, large changes in cost estimates on larger, more complex construction projects can have a material impact on the Company’s financial statements and are reflected in results of operations when they become known. As allowed by ASC Topic 605-35, revenue is recognized on smaller, short-term construction contracts using the completed contract method. Provisions for estimated losses on uncompleted construction contracts are made in the period in which such losses are determined. Contracts for the Company’s mineral exploration drilling services are billable based on the quantity of drilling performed and revenues for these drilling contracts are recognized on the basis of actual footage or meterage drilled. Revenues for direct sales of equipment and other ancillary products not provided in conjunction with the performance of construction contracts are recognized at the date of delivery to, and acceptance by, the customer. Provisions for estimated warranty obligations are made in the period in which the sales occur. The Company’s revenues are presented net of taxes imposed on revenue-producing transactions with its customers, such as, but not limited to, sales, use, value-added and some excise taxes. Goodwill- The Company’s impairment evaluation for goodwill is conducted annually or more frequently if events or changes in circumstances indicate that an asset might be impaired. The process of evaluating goodwill for impairment involves the determination of the fair value of the Company’s reporting units. Inherent in such fair value determinations are certain judgments and estimates, including the interpretation of current economic indicators and market valuations, and assumptions about the Company’s strategic plans with regard to its operations. The Company believes at this time that the carrying value of the remaining goodwill is appropriate, although to the extent additional information arises or the Company’s strategies change, it is possible that the Company’s conclusions regarding impairment of the remaining goodwill could change and result in a material effect on its financial position and results of operations. Intangible Assets - Other intangible assets primarily consist of trademarks, customer-related intangible assets and patents obtained through business acquisitions. Amortizable intangible assets are being amortized using the straight-line method over their estimated useful lives, which range from one to thirty five years. 9 Other Long-lived Assets - Long-lived assets, including amortizable intangible assets, are reviewed for recoverability whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Factors we consider important which could trigger an impairment review include but are not limited to the following: ● significant underperformance of our assets; ● significant changes in the use of the assets; and ● significant negative industry or economic trends. The Company believes at this time that the carrying values and useful lives of its long-lived assets continue to be appropriate. Cash and Cash Equivalents- The Company considers investments with an original maturity of three months or less when purchased to be cash equivalents. The Company’s cash equivalents are subject to potential credit risk. The Company’s cash management and investment policies restrict investments to investment grade, highly liquid securities. The carrying value of cash and cash equivalents approximates fair value. Restricted Deposits - Restricted deposits consist of escrow funds associated primarily with acquisitions, and at April 30, 2013, funds which are currently being held by the owners of a bank in Africa (see Note 12). Allowance for Uncollectible Accounts Receivable - The Company makes ongoing estimates relating to the collectability of its accounts receivable and maintains an allowance for estimated losses resulting from the inability of its customers to make required payments. In determining the amount of the allowance, the Company makes judgments about the creditworthiness of significant customers based on ongoing credit evaluations, and also considers a review of accounts receivable aging, industry trends, customer financial strength, credit standing and payment history to assess the probability of collection. The Company does not establish an allowance for credit losses on long-term contract unbilled receivables.Adjustments to unbilled receivables related to credit quality, if they occur, are accounted for as a reduction of revenue. Accrued Insurance Expense - The Company maintains insurance programs where it is responsible for a certain amount of each claim up to a self-insured limit. Estimates are recorded for health and welfare, property and casualty insurance costs that are associated with these programs. These costs are estimated based in part on actuarially determined projections of future payments under these programs. Should a greater amount of claims occur compared to what was estimated or costs of the medical profession increase beyond what was anticipated, reserves recorded may not be sufficient and additional costs to the consolidated financial statements could be required. Costs estimated to be incurred in the future for employee medical benefits, property, workers’ compensation and casualty insurance programs resulting from claims which have occurred are accrued currently. Under the terms of the Company's agreement with the various insurance carriers administering these claims, the Company is not required to remit the total premium until the claims are actually paid by the insurance companies. These costs are not expected to significantly impact liquidity in future periods. Fair Value of Financial Instruments - The carrying amounts of financial instruments, including cash and cash equivalents, customer receivables and accounts payable, approximate fair value at April 30, 2013 and January 31, 2013, because of the relatively short maturity of those instruments. See Note 4 for disclosure regarding the fair value of indebtedness of the Company and Note7 for other fair value disclosures. Litigation and Other Contingencies - The Company is involved in litigation incidental to its business, the disposition of which is not expected to have a material effect on the Company’s business, financial position, results of operations or cash flows. It is possible, however, that future results of operations for any particular quarterly or annual period could be materially affected by changes in the Company’s assumptions related to these proceedings. The Company records a liability when it is both probable that a liability has been incurred and a minimum amount of loss can be reasonably estimated. These provisions are reviewed at least quarterly and adjusted to reflect the impacts of negotiations, settlements, rulings, advice of legal counsel, and other information and events pertaining to a particular case. To the extent additional information arises or the Company’s strategies change, it is possible that the Company’s estimate of its probable liability in these matters may change. Derivatives - The Company periodically enters into hedge contracts, which are recorded at fair value, related to certain forecasted foreign currency costs which are accounted for as cash flow hedges, such that changes in fair value for the effective portion of hedge contracts are recorded in accumulated other comprehensive income (loss) in stockholders’ equity, until the hedged item is recognized in operations. The ineffective portion of the derivatives’ change in fair value, if any, is immediately recognized in operations. The Company does not enter into derivative financial instruments for speculative or trading purposes. 10 Share-based Compensation - The Company recognizes all share-based instruments in the financial statements and utilizes a fair-value measurement of the associated costs. As of April 30, 2013, the Company had unrecognized compensation expense of $6,454,000 to be recognized over a weighted average period of 2.5 years. The Company determines the fair value of share-based compensation granted in the form of stock options using a lattice valuation model. In addition, the Company granted certain market based awards in the current quarter which are valued using the Monte Carlo valuation model. Unearned compensation expense associated with the issuance of nonvested shares is amortized on a straight-line basis as the restrictions on the stock expire, subject to achievement of certain contingencies. Income Taxes - Income taxes are provided using the asset/liability method, in which deferred taxes are recognized for the tax consequences of temporary differences between the financial statement carrying amounts and tax basis of existing assets and liabilities. Deferred tax assets are reviewed for recoverability and valuation allowances are provided as necessary. Provision for U.S. income taxes on undistributed earnings of foreign subsidiaries and affiliates is made only on those amounts in excess of funds considered to be invested indefinitely. In general, the Company records income tax expense during interim periods based on its best estimate of the full year’s effective tax rate. However, income tax expense relating to adjustments to the Company’s liabilities for uncertainty in income tax positions is accounted for discretely in the interim period in which it occurs. In assessing the need for a valuation allowance, the Company considers both positive and negative evidence related to the likelihood of realization of the deferred tax assets. The weight given to the positive and negative evidence is commensurate with the extent to which the evidence may be objectively verified. Accounting guidance states that a cumulative loss in recent years is a significant piece of negative evidence that is difficult to overcome in determining that a valuation allowance is not needed against deferred tax assets. As such, it is generally difficult for positive evidence regarding projected future taxable income exclusive of reversing taxable temporary differences to outweigh objective negative evidence of recent financial reporting losses. In preparing future taxable income projections, the Company considers the periods in which future reversals of existing taxable and deductible temporary differences are likely to occur, future taxable income, taxable income available in prior carry back years and the availability of tax-planning strategies when determining the realizability of recorded deferred tax assets. Provisions for U.S. income taxes on undistributed earnings of foreign subsidiaries and affiliates is made only on those amounts in excess of those funds considered to be invested indefinitely (see Note 6). The Company’s estimate of uncertainty in income taxes is based on the framework established in the accounting for income taxes guidance. This guidance addresses the determination of how tax benefits claimed or expected to be claimed on a tax return should be recorded in the financial statements. The Company recognizes the tax benefit from an uncertain tax position only if it is more likely than not that the tax position will be sustained on examination by the taxing authorities, based on the technical merits of the position. For tax positions that meet this recognition threshold, the Company applies judgement, taking into account applicable tax laws and experience in managing tax audits and relevant accounting guidance, to determine the amount of tax benefits to recognize in the financial statements. For each position, the difference between the benefit realized on our tax return and the benefit reflected in the financial statements is recorded as a liability in the consolidated balance sheet. This liability is updated at each financial statement date to reflect the impacts of audit settlements and other resolution of audit issues, expiration of statutes of limitation, develoments in tax law and ongoing issues with taxing authorities. Earnings Per Share - Earnings per share are based upon the weighted average number of common and dilutive equivalent shares outstanding.Options to purchase common stock and nonvested shares are included based on the treasury stock method for dilutive earnings per share, except when their effect is antidilutive. Options to purchase 1,470,940 and 833,736 shares have been excluded from weighted average shares in the periods ending April 30, 2013 and 2012, respectively, as their effect was antidilutive. A total of 272,311 and 321,400 nonvested shares have been excluded from weighted average shares in the periods ended April 30, 2013 and 2012, respectively, as their effect was antidilutive. Supplemental Cash Flow Information - The amounts paid for income taxes, interest and noncash investing activities were as follows: Three Months Ended April 30, (in thousands) Income taxes $ $ Interest Noncash investing activities: Accrued capital additions New Accounting Pronouncements – In January 2013, the FASB issued ASU 2013-01, “Clarifying the Scope of Disclosures About Offsetting Assets and Liabilities”, is effective for fiscal years beginning on or after January 1, 2013. This limits the scope of offsetting disclosures to recognized derivative instruments accounted for in accordance with ASC 815. Adoption of this pronouncement did not have an impact on the consolidated financial statements. On February 5, 2013, the FASB issued ASU 2013-02, “Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income”, which is effective for fiscal years (and interim periods within those years) beginning after December 15, 2012. This requires the Company to present information about significant items reclassified out of Accumulated Other Comprehensive Income (AOCI) either on the face of the income statement, as well as additional disclosures on changes in AOCI by component or as a separate disclosure in the notes to the financial statements. Adoption of this pronouncement did not have a material impact on the Company’s consolidated financial statements. In July, 2012, the FASB issued ASU 2012-02, “Testing Indefinite-Lived Intangible Assets for Impairment”, which is effective for annual and interim impairment tests performed for fiscal years beginning after September 15, 2012. This guidance permits an entity first to assess qualitative factors to determine whether it is more likely than not that an indefinite-lived intangible asset is impaired as a basis for determining whether it is necessary to perform the quantitative impairment test in accordance with Subtopic 250-30, Intangibles-Goodwill and Other-General Intangibles Other than Goodwill. The more-likely than-not threshold is defined as having a likelihood of more than 50 percent. If the Company determines that it is not more likely than not that the asset is impaired, the Company will have an option not to calculate annually the fair value of an indefinite-lived intangible asset.The adoption of this pronouncement did not have a significant impact on the Company’s consolidated financial statements. 11 2.Acquisitions Fiscal Year 2013 On March 5, 2012, the Company acquired the remaining shares in Layne do Brazil, which were previously held by noncontrolling interests. The shares were acquired for cash payments totaling $2,743,000. In conjunction with the acquisition, the Company eliminated noncontrolling interests of $87,000 and recorded an adjustment to equity of $2,656,000 in accordance with ASC Topic 810, “Consolidation”. On May 30, 2012, the Company acquired the remaining 50% interest of Diberil Sociedad Anónima (“Diberil”), a Uruguayan company and parent company to Costa Fortuna (Brazil and Uruguay). We expect Diberil to expand our geoconstruction capabilities into the Brazil market as well as serve as a platform for further expansion into South America. The aggregate purchase price for the remaining 50% of Diberil of $16,150,000 was comprised of cash ($2,422,000 of which was placed in escrow to secure certain representations, warranties and indemnifications). The Company acquired the initial 50% interest in Diberil on July 15, 2010. In accordance with accounting guidance in moving Diberil to a fully consolidated basis, the Company remeasured the previously held equity investment to fair value and recognized a loss of $7,705,000 during the second quarter. The fair value of the 50% noncontrolling interest was estimated to be $15,794,000 at the time of the adjustment. The fair value assessment was determined based on the value of the fiscal 2013 transaction, discounted to reflect that the initial interest was noncontrolling, and that there was no ready public market for our interest. The discounts for lack of control and marketability were 5% and 10%, respectively, determined based on control premiums seen on transactions in the construction contractor and engineering services market and an estimate of the value of a put option on restricted stock using the Black-Scholes valuation method. Acquisition related costs of $228,000 were recorded as an expense in the periods in which the costs were incurred. The purchase price allocation was based on an assessment of the fair value of the assets required and liabilities assumed using the Company’s internal operational assessments and other analyses which are Level 3 measurements. Based on the Company’s allocation of the purchase price, the acquisition had the following effect on the Company’s consolidated financial position as of the closing date: (in thousands) Diberil Working capital $ Property and equipment Goodwill Other intangible assets Other assets Other noncurrent liabilities ) Total purchase price $ The $4,025,000 of goodwill was assigned to the Geoconstruction Division. The purchase price in excess of the value of Diberil’s net assets reflects the strategic value the Company placed on the business. The Company believes it will benefit from synergies as these acquired operations are integrated with the Company’s existing operations. Goodwill associated with the acquisition is expected to be deductible for tax purposes. The Diberil purchase agreement provided for a purchase price adjustment based on the levels of working capital and debt at closing. The adjustment resulted in an additional purchase price of $2,323,000, which was paid during the third quarter of fiscal year 2013. The total purchase price above consists of the $16,150,000 cash purchase price, the $2,323,000 purchase price adjustment, and the $15,794,000 adjusted basis of our existing investment in Diberil. The results of operations of Diberil have been included in the Company’s consolidated statements of operations commencing on the closing date. Assuming the remaining 50% of Diberil had been acquired at the beginning of the period, the unaudited pro forma consolidated revenues, net income, and net income per share of the Company would be as follows: Three Months Ended April 30, (in thousands, except per share data) Revenues $ Net income Basic income per share $ Diluted income per share $ 3.Goodwill and Other Intangible Assets The carrying amount of goodwill attributed to each reporting segment was as follows: (in thousands) Water Resources Inliner Heavy Civil Geoconstruction Mineral Exploration Energy Services Total Balance February 1, 2013 $
